Bloodworth, J.
1. There is no merit in either of the special grounds of the motion for a new trial.
2. While the law allows the trial judge to refuse or grant new trials in the exercise of a legal discretion, it gives the Court of Appeals no discretion in the matter, and this court can only grant new trials when errors of law have been committed, or when the trial judge has abused his discretion in refusing a new trial. In this case the evidence authorized the verdict, and no error of law appears.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

Indictment for larceny; from Sumter superior court — Judge Littlejohn. January 11, 1922.
Wallis & Fort, for plaintiff in error.
Jule Felton, solicitor-general, contra.